Citation Nr: 1217994	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected recurrent left shoulder dislocation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to July 2000.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable evaluation for service-connected recurrent left shoulder dislocation.  The Veteran timely appealed. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the course of the rating period on appeal, the Veteran's left shoulder disability has been manifested by episodes of recurrent dislocation and guarding of movement; it has not manifested by ankylosis, or fibrous union, nonunion or loss of head of the humerus. 
 





CONCLUSION OF LAW

The criteria for a 20 percent evaluation for recurrent left shoulder dislocation are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a compensable evaluation for a service-connected left shoulder disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in January 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, Social Security Administration (SSA) records, and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's left shoulder symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the Veteran's recurrent left shoulder dislocations.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his left shoulder disability in February 2007 and May 2011.  The examination report reflects that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left shoulder disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the May 2011 VA examiner indicated that the Veteran's claims folder was not available for review, and the February 2007 VA examiner did not indicate whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of left shoulder pain.  Examinations were then performed that addressed all the relevant rating criteria.  

Furthermore, as will be discussed in greater detail below, the Board has also considered the issue of whether these examinations adequately addressed the relationship between the Veteran's service-connected recurrent left shoulder dislocation and the residuals of a post-service injury.  In particular, the Board has considered whether or not additional development is necessary to address the degree to which is service-connected disability may have caused or contributed to that injury, as was discussed at his hearing.  However, upon further review, the Board will presume for the purposes of this decision that all impairment described on VA examination and as reported by the Veteran is attributable to the service-connected disability.  Under these circumstances, the Board finds that an additional examination or opinion is unnecessary.

In short, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He presented testimony before the undersigned in April 2012.

Accordingly, the Board will proceed to a decision.


Higher evaluation for left shoulder disability

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Facts and Analysis

As an initial matter, the Board observes that the Veteran is right handed.  See, e.g., the May 2011 VA examination report.  Thus, his left shoulder is his minor (non-dominant) shoulder.  

The Board notes the Veteran's contention that he experiences six to ten dislocations of his left shoulder in a year.  See the April 2012 Board hearing transcript, page 5.  He has also complained of left shoulder pain which causes difficulty with daily activities including maintaining hygiene.  The Board also observes statements from the Veteran's parents and brother which document the Veteran's left shoulder dislocations and complaints of pain.

Private treatment records dated in 2004 and 2005 document treatment for the Veteran's left shoulder disability.  Specifically, an MRI report dated in August 2004 from T.L., M.D. showed an anterior labral tear as well as some acromioclavicular arthrosis.  A May 2005 treatment record from Dr. T.L. indicates that the Veteran underwent an arthroscopic labral repair and Mumford subacromial decompression.  A treatment record from W.B., M.D. dated in April 2005 documents treatment for the Veteran's "severe left arm pain and paralysis."  Examination of the Veteran's left shoulder revealed severe pain to palpation in the left shoulder region.  

The Veteran was afforded a VA examination in February 2007.  He complained of constant left shoulder pain that he described as a dull ache.  He also reported a fracture of his left collarbone in 2001 when he fell off a roof in the course of his employment as a foreman for a tree moving company which resulted in paralysis and weakness of the left shoulder and required surgical repair.  The Veteran further stated that he has not worked since the injury.  He denied use of prescription medication for the condition.  The Veteran also reported flare-ups of increased pain which occurred six to seven times per day and lasted for thirty minutes.  

Upon examination, the VA examiner reported that during a flare-up, the Veteran was additionally limited by pain, weakened movement, excess fatigability, and endurance, but not by incoordination, and the pain was the most limiting factor.  She also reported no objective evidence of edema, effusion, instability, tenderness, redness, or heat as well as no evidence of ankylosis or symptoms consistent with inflammatory arthritis.  However, she noted that the Veteran's left shoulder hung lower than the right, and that he held the arm against his body and did not use it while dressing or undressing.  Pertinently, she documented guarding of movement in the shoulder.  Range of motion testing of the left shoulder revealed forward flexion marked by pain at 60 degrees with passive range of motion at 125 degrees; abduction marked by pain at 75 degrees with passive range of motion at 105 degrees; external rotation marked by pain at 60 degrees with passive range of motion at 70 degrees; and internal rotation marked by pain at 35 degrees with passive range of motion at 60 degrees.  The examiner indicated that three repetitions of range of motion were conducted with identical results.  She also noted that an X-ray report of the Veteran's left shoulder revealed status post left clavicular hardware that was treated surgically with hardware placement that has healed with the residual of clavicular deformity.  She further concluded that the Veteran's current left shoulder symptomatology "is not caused by or a result of any injury sustained during his short military service, which he left because it was too demanding of him.  It is my medical opinion that the [V]eteran's left shoulder disability is completely caused by and totally a result of his work-related injury sustained in 2001."

In May 2011 the Veteran was afforded another VA examination.  He reported continuing dislocations of the left shoulder and intermittent dull, throbbing pain.  He stated that he experienced  locking and instability but denied weakness, stiffness, deformity, lack of endurance, effusion, swelling, redness, heat, or drainage in the left shoulder.  The Veteran also stated that he used medication for treatment, but did not use a sling or brace.  He reported flare-ups which occurred daily and lasted from thirty to sixty minutes.  During a flare-up or following repetitive use, the Veteran stated that he was additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  He also stated daily activities such as bathing and chores were limited by the left shoulder disability.  The examiner noted that the Veteran had arthroscopic surgery of the left shoulder in 2003 but did not indicate a history of inflammatory arthritis.  

Upon examination of the left shoulder, the VA examiner reported no painful motion at any point and no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, ankylosis, or guarding of movement.  Range of motion testing revealed left shoulder flexion up to 85 degrees with pain at end of maneuver; abduction up to 65 degrees with pain at end of maneuver; internal rotation up to 70 degrees with pain at end of maneuver; and external rotation up to 35 degrees with pain at end of maneuver.  Three repetitions of range of motion were conducted with identical results.  An X-ray report of the Veteran's left shoulder revealed no acute disease.  

As noted above, the Veteran was afforded a hearing before the undersigned in April 2012.  At this time, his representative related that a higher rating was warranted and that the February 2007 VA examination is inadequate for evaluation purposes as the VA examiner erroneously concluded that all of the Veteran's shoulder pain and dislocations were due to the 2001 surgery discussed above.  On the contrary, the Veteran's representative stated that the Veteran experienced guarding of his arm, and had pain and chronic dislocations from the time of his original injury in service that was aggravated by the 2001 surgery.  Contrary to the representative's argument, however, the Board finds that the February 2007 VA examination is adequate for evaluation purposes.  Notably, as discussed in detail above, the examiner fully considered the Veteran's complaints, to include his complaints of left shoulder pain.  Additionally, an examination was provided that addressed the pertinent rating criteria.  Furthermore, the Board notes that the Veteran was afforded a subsequent VA examination in May 2011 which also addressed the pertinent rating criteria and the examiner rendered findings consistent with the record.  Finally, as noted, the Board will presume for the purposes of this decision that all impairment demonstrated on examination is attributable to his service-connected disability.

In light of the evidence of record which consistently documents recurrent dislocations of the left shoulder, the Board finds that a 20 percent evaluation is warranted under Diagnostic Code 5202.  This code provides a 20 percent evaluation for recurrent dislocation of the minor scapulohumeral joint with frequent episodes and guarding of all arm movements.  Crucially, the Veteran has stated throughout the course of the appeal that he experiences recurrent dislocations of his left shoulder and guarding of movement.  See, e.g., the February 2007 VA examination report.  The Board finds no reason to doubt these statements.  Indeed, the Veteran is competent to report as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, the Board reiterates statements from the Veteran's parents and brother as well as the medical evidence of record which document the recurrent dislocations.  Accordingly, the Veteran is entitled to a 20 percent evaluation under 38 C.F.R. § 4.71a.  

The Board further notes that the Veteran is not entitled to an evaluation greater than 20 percent under Diagnostic Code 5202.  In this regard, there is no lay or medical evidence of fibrous union of the humerus, nonunion thereof or loss of the head thereof.  See, e.g., the May 2011 VA examination report.  

The Board has considered whether Diagnostic Code 5200 could provide for a higher evaluation.  However, despite the painful motion noted on examination, the Veteran's left shoulder is obviously not ankylosed, nor does the painful motion result in such a degree of limitation as to render his impairment akin to ankylosis.  Consequently, the Board concludes that Diagnostic Code 5200 cannot be used to substantiate a higher evaluation.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Along these lines, the Board acknowledges that the Veteran's left shoulder disability is manifested by painful motion such that Diagnostic Code 5201 warrants consideration.  Additionally, Diagnostic Codes 5203 and 5301-5303 all contemplate limitation of motion.  The Board notes the Veteran's complaints of flare-ups and interference in daily activities due to his left shoulder disability, and has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  However, the pertinent evidence outlined above clearly does not demonstrate findings that warrant an evaluation in excess of 20 percent under these diagnostic codes.  Specifically, range of motion testing conducted during the most recent VA examination in May 2011 indicated left shoulder flexion up to 85 degrees with pain at end of maneuver; abduction up to 65 degrees with pain at end of maneuver; internal rotation up to 70 degrees with pain at end of maneuver; and external rotation up to 35 degrees with pain at end of maneuver.  Three repetitions of range of motion were conducted with identical results.  Similarly, range of motion testing conducted during the February 2007 VA examination revealed left shoulder forward flexion marked by pain at 60 degrees with passive range of motion at 125 degrees; abduction marked by pain at 75 degrees with passive range of motion at 105 degrees; external rotation marked by pain at 60 degrees with passive range of motion at 70 degrees; and internal rotation marked by pain at 35 degrees with passive range of motion at 60 degrees.  The examiner indicated that three repetitions of range of motion were conducted with identical results.  Thus, an evaluation in excess of 20 percent is not warranted thereunder.

Additionally, degenerative arthritis is properly evaluated under the criteria pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board observes that the Veteran's brother, who reported that he is a physician, noted in a statement received by VA in May 2008 that the Veteran's left shoulder disability has manifested in degenerative joint disease.  However, there is no indication that his rationale was based upon examination of the Veteran.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, the February 2007 and May 2011 VA examiners conducted a thorough examination of the Veteran and concluded that no signs of inflammatory arthritis were identified.  As such, the Board finds that the February 2007 and May 2011 VA examination reports are of greater probative value than the statement submitted by the Veteran's brother with respect to whether the Veteran's left shoulder disability is currently manifested by arthritis.  In any event, 20 percent is the maximum disability rating that may be assigned under Diagnostic Code 5003. 
    
Extraschedular Consideration

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the shoulder, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to a 20 percent evaluation for service-connected recurrent left shoulder dislocation is granted, subject to the laws and regulations governing the award of monetary benefits.   


REMAND

The Board observes that the Veteran has stated that he is "totally disabled" due to his left shoulder disability.  Moreover, the evidence of record shows that the Veteran has not worked since 2001.  See, e.g., the February 2007 VA examination report.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of whether referral of the Veteran's claim for consideration of TDIU on an extraschedular basis is warranted, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disability alone prevents him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  
 
3. Thereafter, consideration of whether referral for TDIU on an extraschedular basis is warranted must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


